Case 6:19-cV-00199-ADA Document 6 Filed 04/03/19 Page 1 of 2
Case 6:19-cv-00199-ADA Document 4 Filed 03/08/19 Page 1 of 2

AO 440 sgev. 013/121 Summons in a Civil Action

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

TRILOGY ENTERPRISES, INC.,
P!aimijj"

V- Civil Aotion No_ 6:19-CV-00199-ADA

TRILOGY EDUCATION SERVICES, INC.,
Defendonl

SUMMONS IN A CIVIL ACTION

TO: Trilogy Education Services, Inc.
31 E 32nd St #1202, New York, NY 10016
or chistered Agent: The Corporate Trust Company
Corpol‘al'tion Trust Center, 209 Ol'aoge Street, Wilmin gtoo, DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed_ R. Civ. P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:

Michael Chibib

Pillsbul'y Wiothl'op Shaw Pittman LLP
401 Congl'ess Avenue

Suite 1700

Austio, TX 78701

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint You also must file your answer or motion with the court.

JEANNETTE J. CLACK
(“T FRI< nw meT

s/‘LEIGH ANNE DIAZ
DFPI JTY CI.FRI<

 

Case 6:19-cV-00199-ADA Document 6 Filed 04/03/19 Page 2 of 2

AO 440 (Rev. 061[2) Summons in a Civil Action (Page 2)

 

Civil Action No. 6119-cv-00199-ADA

PROOF OF SERVICE
(Thr's section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (nome of individual oan ritle, ifony) Trilogy Education Services, Inc. was received by me on (date)

Mar ll, 2019

l:|
El

|I|

|:|
\:|

 

I personally served the summons on the individual at (place) on (o'are)
; or
1 left the summons at the individual’s residence or usual place of abode with (nome) , a

person of suitable age and discretion who resides there, on (dote) , and mailed a copy
to the individua]’s last known address; or

I served the summons on (name of individual ) Arny McLaren, Managing Agent , who is designated by law to

accept service of process on behalf of (name of organization ) Tri]ogy Education Services, lnc. on (date) Mon,
Mar ll 2019 at 2:45 p.m. at Corporation Trust Company, Registered Agent, at 1209 Orange St., Wilrnington,
DE 19801 ;or

l returned the summons unexecuted because: ; or

 

 

Otber: ' ; or

My fees are $ for travel and $ for services1 for a total of $ _

I declare under penalty of perjury that this information is true.

Date: March 12, 2019

N,A,

Sewer's signature

McKenna Touey, Process Server

 

Prr'nred name and title

3516 Silverside Road, Unit 16, Wilrnington, DE 19810

 

Scrvcr'.s‘ address

Additional information regarding attempted service, etc.:

Documents Served: Summons in a Civil Action; Plaintist Rule 7.1 Corporate Disclosure Statement; Complaint with _lury
Trial Demanded with Exhibits

